Exhibit 10.1


D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, L.P.
745 Fifth Avenue, 18th Floor
New York, New York 10051
 
 
May 23, 2007
 
Nevada Gold & Casinos, Inc.
3040 Post Oak Blvd., Suite 375
Houston, Texas 77056
Attention: Mr. James J. Kohn, Chief Financial Officer
 

 
Re:
Financing Commitment

 
Dear Mr. Kohn:
 
Nevada Gold & Casinos, Inc., a Nevada corporation (the "Company"), has advised
D.B. Zwirn Special Opportunities Fund, L.P. and its affiliates and designees
(the "Lender") that the Company and certain of its subsidiaries (the Company,
together with certain subsidiaries of the Company designated by the Lender, each
a "Borrower" and collectively, the "Borrowers") desire financing (a) primarily
to fund the Borrowers' future purchases of gaming operations, mergers and
acquisition opportunities, and (b) to pay fees and expenses related to the
financing contemplated by this commitment letter. The Lender is pleased to
advise you that the Lender is willing to provide the Borrowers with a senior
secured financing facility in the maximum aggregate amount of $15,000,000
(the "Financing Facility") substantially on the terms and conditions set forth
in the Outline of Terms and Conditions attached hereto as Exhibit A (the "Term
Sheet"). Terms used in this commitment letter and not otherwise defined herein
shall have the meanings assigned to such terms in the Term Sheet or as set forth
in Exhibit B. The Financing Facility will consist of a term loan facility of up
to $15,000,000. All obligations of the Borrowers under the Financing Facility
will be guaranteed by each subsidiary of the Company that is not a Borrower
(each a "Guarantor" and collectively, the "Guarantors" and together with the
Borrowers, each a "Loan Party" and collectively, the "Loan Parties"). The
Lender's commitment to provide the Financing Facility is subject in all respects
to satisfaction of the terms and conditions contained in this commitment letter
and in the Term Sheet.
 
The Company, on behalf of itself and the other Loan Parties, acknowledges that
this commitment letter and the Term Sheet are intended as an outline only and do
not purport to summarize all of the conditions, covenants, representations,
warranties and other provisions that would be contained in definitive loan
documentation for the Financing Facility. The definitive loan documentation for
the Financing Facility will include, in addition to the provisions that are
summarized in this commitment letter and the Term Sheet, provisions that, in the
opinion of the Lender, are customary or typical for this type of financing
transaction and other provisions that the Lender determines to be appropriate in
the context of the proposed transaction. Such definitive loan documentation
shall be in form and substance satisfactory to the Lender.
 
By its execution hereof and its acceptance of the commitment contained herein,
the Company, on behalf of itself and the other Loan Parties, agrees to indemnify
and hold harmless the Lender, any other entity that becomes a Lender as
contemplated by the Term Sheet, each of their respective assignees and
affiliates, and their respective directors, partners, members, officers,
employees and agents (each an "Indemnified Party") from and against any and all
losses, claims, damages, liabilities or other expenses to which such Indemnified
Party may become subject, insofar as such losses, claims, damages, liabilities
(or actions or other proceedings commenced or threatened in respect thereof) or
other expenses arise out of or in any way relate to or result from, this
commitment letter or the extension of the Financing Facility contemplated by
this commitment letter, or in any way arise from any use or intended use of this
commitment letter or the proceeds of the Financing Facility contemplated by this
commitment letter, and the Company agrees to reimburse each Indemnified Party
for any legal or other expenses incurred in connection with investigating,
defending or participating in any such loss, claim, damage, liability or action
or other proceeding (whether or not such Indemnified Party is a party to any
action or proceeding out of which indemnified expenses arise), but excluding
therefrom all expenses, losses, claims, damages and liabilities which are
finally determined in a non-appealable decision of a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Party. In the event of any litigation or dispute
involving this commitment letter or the Financing Facility, no Indemnified Party
shall be responsible or liable to the Company or any other person or entity for
any special, indirect, consequential, incidental or punitive damages. In
addition, the Company agrees to reimburse the Lender on demand for all
reasonable fees and expenses (the "Expenses") incurred by or on behalf of the
Lender in connection with the negotiation, preparation, execution and delivery
of this commitment letter, the Term Sheet and any and all definitive loan
documentation relating hereto and thereto, including, without limitation, the
reasonable fees and expenses of counsel to the Lender and the fees and expenses
incurred by the Lender in connection with any due diligence, collateral reviews,
appraisals, valuations and field examinations, and syndication of the Financing
Facility. The obligations of the Company under this paragraph shall remain
effective whether or not definitive loan documentation is executed and
notwithstanding any termination of this commitment letter.
 

--------------------------------------------------------------------------------


The Company agrees to pay to the Lender certain fees set forth in the fee letter
delivered in connection herewith (the "Fee Letter"). The terms and conditions of
the Fee Letter set forth therein are incorporated herein by this reference.
 
The Company has previously paid to the Lender (i) $75,000 in respect of a work
fee and (ii) $50,000, which represents a deposit (the "Expense Deposit") to fund
Expenses incurred by or on behalf of the Lender. If less than $50,000 of
Expenses are incurred by or on behalf of the Lender, the unused portion of the
Expense Deposit will be returned to the Company. The Lender may request, and the
Company shall forthwith pay to the Lender, in immediately available funds, an
additional expense deposit if the amount of Expenses incurred or to be incurred
by the Lender in connection with the Financing Facility exceeds or will exceed
the amount of the Expense Deposit. The Expense Deposit will not be segregated
and may be commingled with other funds, and the Company will not be entitled to
receive interest on the Expense Deposit.
 
The Lender's commitment to provide the Financing Facility is subject to (a) the
negotiation, execution and delivery of definitive loan documentation in form and
substance satisfactory to the Lender and its counsel, (b) the satisfaction of
the Lender that since the date hereof there has not occurred or become known to
any Loan Party or the Lender any material adverse change with respect to the
condition (financial or otherwise, but excluding fluctuations in the share price
of the Company's publicly traded stock), business, operations, assets,
liabilities or prospects of any Loan Party, as determined by the Lender in its
sole discretion (a "Material Adverse Change"), and (c) the satisfaction of the
conditions set forth in this commitment letter and the Term Sheet, as determined
by the Lender in its sole discretion. If at any time the Lender shall determine
(in its sole discretion) that either (i) any Loan Party will be unable to
fulfill any condition set forth in this commitment letter or in the Term Sheet
or (ii) any Material Adverse Change has occurred, the Lender may terminate this
commitment letter by giving notice thereof to the Company (subject to the
obligation of the Company to pay all fees, costs, expenses and other payment
obligations expressly assumed by the Company hereunder, which shall survive the
termination of this commitment letter). Notwithstanding anything to the contrary
contained herein, this commitment letter may be terminated by the Lender or the
Company if either the Lender or the Company is advised by any gaming regulatory
agency, or has reasonable basis to conclude, that a gaming regulatory agency
would find the Lender to be an "unsuitable person" which could impair any gaming
license held or being applied for by the Company.
 
The Company, on behalf of itself and the other Loan Parties, represents and
warrants that (a) all information and other materials concerning the Loan
Parties (collectively, the "Information") which has been, or is hereafter, made
available by, or on behalf of any Loan Party is, or when delivered will be, when
considered as a whole, complete and correct in all material respects and does
not, or will not when delivered, contain any untrue statement of material fact
or omit to state a material fact necessary in order to make the statements
contained therein not misleading and (b) to the extent that any such Information
contains projections, such projections were prepared in good faith on the basis
of (i) assumptions, methods and tests stated therein which are believed by the
Loan Parties to be reasonable and (ii) information believed by the Loan Parties
to have been accurate based upon the information available to the Loan Parties
at the time such projections were furnished to the Lender. The Company agrees
that if at any time prior to the Closing Date (as defined in the Term Sheet),
any of the representations in the preceding sentence would be incorrect in any
material respect if the information and projections were being furnished, and
such representations were being made, at such time, then the Company will
promptly supplement, or cause to be supplemented, the information and
projections so that such representations will be correct in all material
respects under those circumstances.
 

--------------------------------------------------------------------------------


The Company agrees, on behalf of itself and the other Loan Parties, that it
will, and will cause each of the other Loan Parties to (a) promptly provide
copies of any filing to the Lender (including, without limitation, filings with
the SEC and other applicable regulatory authorities and stock exchanges) in
which reference is made to the Lender or the commitment contained herein, and
(b) promptly provide copies to the Lender of any public announcement in which
reference is made to the Lender or to the commitment contained herein. The
Company acknowledges that the Lender and its affiliates may now or hereafter
provide financing or obtain other interests in other companies in respect of
which the Company or its affiliates may be business competitors, and that the
Lender and its affiliates will have no obligation to provide to the Company or
any of its affiliates any confidential information obtained from or in respect
of such other companies.
 
During the term of this commitment letter, the Company intends to consummate the
Rogers Refinancing. The Company hereby grants to the Lender the Right of First
Negotiation to provide the Rogers Refinancing. If the Company is unable to
conclude a binding agreement with a third party with respect to the Rogers
Refinancing within 150 days after the expiration of the Exclusive Negotiation
Period, then the Company shall be obligated to re-offer the opportunity for the
Lender to provide the Rogers Refinancing and the Lender shall be entitled to a
Right of First Negotiation with respect thereto in each such instance.
Notwithstanding anything to the contrary contained herein, the terms of the
Right of First Negotiation shall not be applicable and shall be of no force or
affect if the Company is advised by any gaming regulatory agency, or has
reasonable basis to conclude, that a gaming regulatory agency would find the
Lender to be an "unsuitable person" which could impair any gaming license held
or being applied for by the Company.
 
The offer made by the Lender in this commitment letter shall expire, unless
otherwise agreed by the Lender in writing, at 5:00 p.m. (New York City time) on
May 24, 2007, unless prior thereto the Lender shall have received (a) a copy of
this commitment letter and the Fee Letter, signed by the Company accepting the
terms and conditions of this commitment letter, the Term Sheet and the Fee
Letter, (b) the Expense Deposit, in immediately available funds, and (c) the
commitment fee set forth in the Fee Letter, in immediately available funds. The
commitment by the Lender to provide the Financing Facility shall expire at
5:00 p.m. (New York City time) on May 24, 2009, unless prior thereto, definitive
loan documentation shall have been agreed to in writing by all parties and the
conditions set forth therein shall have been satisfied (it being understood that
the Company's obligation to pay all amounts in respect of indemnification, fees
and Expenses shall survive termination of this commitment letter).
 
This commitment letter, including the attached Term Sheet, and the Fee Letter
(a) supersede all prior discussions, agreements, commitments, arrangements,
negotiations or understandings, whether oral or written, of the parties with
respect thereto, (b) shall be governed by the law of the State of New York,
without giving effect to the conflict of laws provisions thereof, (c) shall be
binding upon the parties and their respective successors and assigns, (d) may
not be relied upon or enforced by any other person or entity, and (e) may be
signed in multiple counterparts and delivered by facsimile or other electronic
transmission, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. If this commitment letter
becomes the subject of a dispute, each of the parties hereto hereby waives trial
by jury. This commitment letter may be amended, modified or waived only in a
writing signed by each of the parties hereto.
 
[Remainder of this page intentionally left blank]
 

--------------------------------------------------------------------------------



Should the terms and conditions of the offer contained herein meet with your
approval, please indicate your acceptance by signing and returning a copy of
this commitment letter and the Fee Letter to the Lender and wiring the
commitment fee set forth in the Fee Letter, in immediately available funds, to
an account designated by the Lender.
 

       
Very truly yours,
 
D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, L.P.
 
   
   
    By:   D.B. Zwirn Partners, LLC   its general partner    

        By:   Zwirn Holdings, LLC   its managing member    

        By:   /s/ Lawrence Cutler, Chief Operating Officer

 
 
Agreed and accepted on this
24th day of May 2007:
 
NEVADA GOLD & CASINOS, INC.
 
By:
/s/ James J. Kohn, Chief Financial Officer

 

--------------------------------------------------------------------------------


Exhibit A
Nevada Gold & Casinos, Inc.
 
Outline of Terms and Conditions for Financing Facility
 
 
This Outline of Terms and Conditions is part of the commitment letter, dated May
23, 2007 (the "Commitment Letter"), addressed to Nevada Gold & Casinos, Inc.
(the "Company") by D.B. Zwirn Special Opportunities Fund, L.P. (the "Lender")
and is subject to the terms and conditions of the Commitment Letter. Capitalized
terms used herein shall have the meanings set forth in the Commitment Letter or
Exhibit B unless otherwise defined herein.
 
BORROWERS:
The Company and certain affiliates and subsidiaries of the Company designated by
the Lender.
   
GUARANTORS:
All subsidiaries of the Company that are not Borrowers (together with the
Borrowers, each a "Loan Party" and collectively, the "Loan Parties").
   
LENDER:
The Lender or affiliates thereof, and such other lenders designated by the
Lender. One or more of such lenders may act as agent for such lenders.
   
FINANCING FACILITY:
A senior secured credit facility consisting of a term loan facility in an amount
of up to $15,000,000 (the "Financing Facility").
The term loan facility shall be structured as a $15,000,000 acquisition line
(the "Acquisition Line") to be drawn for a to-be-determined acquisition or
acquisitions acceptable to the Company and the Lender based on standard legal
and financial due diligence.
     
Notwithstanding the foregoing, at no time shall the aggregate principal amount
of the Acquisition Line outstanding under the Financing Facility together with
other funded debt (to be determined) exceed a multiple (to be determined) of the
trailing twelve months EBITDA (which will include the equity portion of the Loan
Parties' earnings from investments such as the Isle of Capri-Blackhawk and other
unconsolidated minority owned investments) of the Loan Parties and their
subsidiaries to be agreed upon (the amount of any such excess, an "EBITDA
Deficit"). At any time that an EBITDA Deficit exists, the Borrowers shall make a
mandatory prepayment of the Acquisition Line in an amount equal to such EBITDA
Deficit.
   
TERM:
The Acquisition Line shall terminate on the second anniversary of the Issuance
Date (the "Acquisition Line Termination Date"). Any amounts drawn under the
Acquisition Line prior to the Acquisition Line Termination Date shall have a
term of three years from the date such funds are drawn. Any undrawn amounts
under the Acquisition Line will no longer be available to be borrowed on or
after the Acquisition Line Termination Date. The Financing Facility shall
terminate on the third anniversary of the date upon which the final draw is made
by the Borrowers under the Acquisition Line (the "Maturity Date").
In addition, if no draw has been made under the Acquisition Line and there are
no other amounts outstanding under the Financing Facility, the Borrowers may
voluntarily terminate the Financing Facility at any time. If the Borrowers
choose to terminate the Financing Facility pursuant to this paragraph, they
shall not be liable for any fees that would otherwise have accrued after the
date of such termination, but shall remain liable for any and all fees that have
accrued on or prior to such date.

 
A - 1

--------------------------------------------------------------------------------


 

   
MANDATORY
AND OPTIONAL
PREPAYMENT: 
Mandatory: In addition to mandatory prepayments in respect of the EBITDA
Deficit, other customary mandatory prepayments shall be included in the
definitive loan documentation (including issuance of debt, excess cash flow (in
a percentage of __% and as defined in the definitive loan documentation), sale
of assets (subject to any Permitted Liens), casualty events, receipt of proceeds
from other "corporate events" and other extraordinary receipts), subject to
customary exceptions to be agreed upon, which may include, so long as no event
of default has occurred and is continuing, minimum working capital thresholds
(after giving effect to such payments) to be agreed upon. All mandatory
prepayments of the Acquisition Line shall be applied to installments of the
Acquisition Line in the inverse order of maturity.
     
Optional: The Borrowers may prepay the Acquisition Line, in whole at any time or
in part from time to time, subject to the prepayment premium referred to below.
All voluntary prepayments of the Acquisition Line shall be applied to
installments of the Acquisition Line in the inverse order of maturity.
     
Prepayment Premium: Prepayment of the Acquisition Line at any time prior to the
Maturity Date shall be subject to a prepayment fee, as more fully described in
the Fee Letter.
   
MATURITY/
AMORTIZATION:
Any amounts drawn under the Acquisition Line shall be payable in full three
years from the date such funds are drawn. All loans and other obligations
outstanding under the Financing Facility shall be payable in full on the
Maturity Date.
   
CLOSING DATE:
The first date on which any amount is drawn under the Acquisition Line, which
date shall not be later than the Acquisition Line Termination Date, unless
otherwise agreed to in writing by the Lender (the "Closing Date").
   
COLLATERAL:
All obligations of the Loan Parties to the Lender shall be secured by a
perfected lien (subject only to Permitted Liens) on and security interest in all
of the Loan Parties' now owned and hereafter acquired assets, including, without
limitation, all real property, fixtures, accounts, inventory, equipment,
documents, general intangibles, payment intangibles, contract rights, chattel
paper, instruments, investment property, commercial tort claims, trademarks,
copyrights, patents and other intellectual property, deposit accounts, cash and
cash equivalents and all other assets and property of the Loan Parties, real and
personal, tangible and intangible, and all proceeds thereof, including, without
limitation, all of the capital stock or other equity interests of each
subsidiary of each Loan Party (the "Collateral").
     
All amounts drawn under the Financing Facility, all costs, fees and expenses of
the Lender and all other obligations owed to the Lender shall be secured as
described above and shall be charged to the loan account to be established under
the Financing Facility.
   
INTEREST:
Amounts outstanding under the Financing Facility shall bear interest at the
LIBOR Rate plus the LIBOR Rate Margin.
   

 
A - 2

--------------------------------------------------------------------------------


 

 
The Lender's obligation to provide loans under the Acquisition Line of a type
bearing interest calculated based upon the LIBOR Rate ("LIBOR Loans") shall be
subject to the following: (a) not more than a number of separate interest
periods to be agreed upon may be in effect for LIBOR Loans at any one time, (b)
LIBOR Loans shall be made in an agreed upon minimum amount and in an agreed upon
integral multiple in excess thereof, and (c) the Borrowers shall be responsible
for any breakage fees, yield maintenance and other associated costs, as
determined by the Lender.
     
All interest and fees shall be computed on the basis of a year of 360 days for
the actual days elapsed. If any event of default shall occur and be continuing,
interest shall accrue at a rate per annum equal to 5.00% in excess of the rate
of interest otherwise in effect. All interest shall accrue from the Closing Date
and shall be payable in cash monthly in arrears, provided that interest that
accrues at the default rate shall be payable on demand.
   
FEES:
The Borrowers shall pay to the Lenders the fees set forth in the Fee Letter.
   
WARRANTS:
None.
   
USE OF PROCEEDS:
Funded amounts under the Financing Facility shall be used to (a) provide for the
ongoing working capital of the Borrowers, including future purchases of gaming
operations, mergers and acquisition opportunities approved by the Lender, and
(b) pay fees and expenses relating to the Financing Facility and the
transactions contemplated thereby.
   
CONDITIONS
PRECEDENT:
The obligation of the Lender to fund any amounts under the Acquisition Line or
provide any other financial accommodations under the Financing Facility will be
subject to customary conditions precedent including, without limitation, the
following special conditions precedent:
     
(a)  The Lender's completion of its legal and collateral due diligence, with
results satisfactory to the Lender and its counsel. Such due diligence shall
include, without limitation, a review of ERISA, regulatory, environmental,
intellectual property, litigation, accounting, tax, licensing, certification and
permit matters and labor matters, with results satisfactory to the Lender, in
its sole discretion.
     
(b)  Execution and delivery of appropriate legal documentation, including,
without limitation, security agreements, cash management agreements, pledge
agreements, mortgages (and related title insurance policies, surveys and
environmental site assessment reports), intercreditor agreements (including,
without limitation, an intercreditor agreement with LHR), landlord waivers (with
respect to the primary operating locations of the Loan Parties), and bailee
agreements, each in form and substance satisfactory to the Lender and the
satisfaction of the conditions precedent contained therein.
     
(c)  No Material Adverse Change shall have occurred, as determined, in good
faith, by the Lender in its sole discretion.
     
(d)  The Lender shall have been granted a perfected lien (subject only to
Permitted Liens) on all Collateral, and shall have received UCC, tax and
judgment lien searches and other appropriate evidence, evidencing the absence of
any other liens on the Collateral, other than existing liens acceptable to the
Lender in its sole discretion.

 
A - 3

--------------------------------------------------------------------------------


 

     
(e)  Opinions from the Loan Parties' counsel (including, without limitation,
local counsel) as to such matters as the Lender and its counsel may reasonably
request.
     
(f)  Each Loan Party shall be in good standing in its respective jurisdiction of
organization and duly qualified to do business in each other jurisdiction where
its ownership or lease of property or the conduct of its business requires such
qualification.
 
(g)  Insurance satisfactory to the Lender; such insurance to include liability
insurance for which the Lender will be named as an additional insured and
property insurance with respect to the Collateral for which the Lender will be
named as loss payee, subject to existing liens acceptable to the Lender in its
sole discretion.
     
(h)  The Lender shall be satisfied in its sole discretion with the results of
its review of all material contracts of the Loan Parties.
     
(i)  All required governmental, shareholder and third party approvals, consents,
licenses, franchises and permits in connection with the Financing Facility and
the operation by the Loan Parties of their businesses shall have been obtained
and remain in full force and effect.
     
(j)  Except as otherwise disclosed to the Lender prior to the date of the
Commitment Letter, there shall exist no claim, action, suit, investigation,
litigation or proceeding, pending or threatened in any court or before any
arbitrator or governmental instrumentality which relates to the Financing
Facility or which, in the opinion of the Lender, has any reasonable likelihood
of having a material adverse effect on (i) the condition (financial or
otherwise), operations, performance, properties, assets, liabilities, business
or prospects of any Loan Party, (ii) the ability of any Loan Party to perform
its obligations under the Loan Documents or (iii) the ability of the Lender to
enforce the Loan Documents.
     
(k)  The Loan Parties shall have paid to the Lender all fees and expenses then
owing to the Lender, including, without limitation, all audit fees, attorneys'
fees, search fees, title fees and documentation and filing fees.
     
(l)  No default or event of default shall exist under any Loan Document.
     
(m)  Each Borrower shall be jointly and severally liable and all amounts
outstanding under the Financing Facility and other obligations shall be
cross-collateralized and cross-defaulted.
     
(n)  The Lender shall have received such financial and other information
regarding the Loan Parties as the Lender may request.
   

 
A - 4

--------------------------------------------------------------------------------


 
REPRESENTATIONS
AND WARRANTIES:
Usual representations and warranties, including, without limitation, corporate
existence and good standing, authority to enter into loan documentation,
occurrence of the Closing Date, governmental approvals, enforceability of Loan
Documents, capitalization, litigation and commercial tort claims, financial
statements, non-violation of other agreements, compliance with environmental,
pension and other laws, ERISA, taxes, Regulations T, U and X, nature of
business, permits, real property, insurance, use of proceeds, solvency, location
of Collateral, material contracts, intellectual property, customers and
suppliers, absence of Material Adverse Change, absence of default or unmatured
default under the Financing Facility and priority of the Lender's liens.
   
COVENANTS:
Usual covenants, including, without limitation, provision of financial
statements, notices of litigation, defaults and unmatured defaults and other
information, subsidiaries not in existence on the Closing Date to be Loan
Parties, compliance with laws, preservation of existence, books and records,
inspection of properties, maintenance of properties and insurance, obtaining of
permits, change in Collateral locations, landlord waivers and collateral access
agreements, after acquired real property, fiscal year, key man life insurance,
and limitations with respect to liens and encumbrances, indebtedness,
dispositions, dividends and retirement of capital stock and management fees and
certain other payments, issuance of capital stock, guarantees, sale and lease
back transactions subject to an agreed upon waterfall distribution agreement,
consolidations and mergers, investments, capital expenditures, loans and
advances, change in nature of business, modifications of material contracts,
organization documents and certain other agreements, compromise of accounts
receivable, non-compliance with pension, environmental and other laws, operating
and capital leases, transactions with affiliates and prepayment of other
indebtedness.
     
Financial covenants to include, maximum debt/EBITDA (commencing after the first
anniversary of the Closing Date), minimum net worth, minimum EBITDA (including
the equity portion of earnings associated with minority ownership in
unconsolidated investments) and maximum capital expenditures (definition to be
negotiated but to include 100% owned investments and potential new investments),
to be mutually agreed upon by the Lender and the Company.
     
Financial reporting to include: (a) annual, audited financial statements,
(b) quarterly, internally prepared, financial statements, (c) monthly,
internally prepared, financial statements, (d) annual projections, including
profit and loss and cash flow figures, and (e) other reporting as required by
the Lender consistent with financings of this type.
   
EVENTS OF DEFAULT:
Usual events of default (subject to negotiated cure periods, if applicable, to
be addressed in the Loan Documents), including, without limitation, payment,
cross-default, violation of covenants, breach of representations or warranties,
bankruptcy or insolvency, invalidity of any provision of any Loan Document,
invalidity of lien on any Collateral, failure to comply with cash management
agreements, judgment, ERISA, environmental, cessation of or restraint from
conducting a material part of the Loan Parties' business, loss or suspension of
material licenses or permits, indictment of a Loan Party or a proceeding in
which penalties or remedies include forfeiture of a material portion of
property, material adverse change and change of control.

 
A - 5

--------------------------------------------------------------------------------


 
 

   
GOVERNING LAW:
All documentation in connection with the Financing Facility shall be governed by
the laws of the State of New York.
   
ASSIGNMENTS, PARTICIPATIONS:
The Lender may sell or assign to one or more other persons a portion of its
loans or commitments under the Financing Facility without the consent of the
Loan Parties. The Lender may also sell participations in its loans and
commitments under the Financing Facility without the consent of the Loan
Parties.
   
OUT-OF-POCKET
EXPENSES:
The Borrowers shall pay on demand all documented costs and expenses of the
Lender (including legal fees, audit fees, appraisal and valuation fees, search
fees, filing fees, and documentation fees) incurred in connection with the
Financing Facility.



A - 6

--------------------------------------------------------------------------------


Exhibit B
 
Definitions
 
For purposes of the Commitment Letter and the Term Sheet, the following terms
shall have the following meanings:
"Exclusive Negotiation Period" shall mean a period of 30 days following written
notice by the Company.
 
"ICBH Note" shall mean the promissory note payable by the Company to Isle of
Capri - Black Hawk, L.L.C. in connection with the acquisition by the Company of
the Colorado Grand Casino.
 
"Issuance Date" shall mean May 24, 2007.
 
"LHR" shall mean Louise H. Rogers.
 
"LHR Credit Facility" shall mean the $55,000,000 revolving credit facility
between the Company and LHR.
 
"LIBOR Rate" shall mean the greater of (i) 5.00% per annum, and (ii) the rate
per annum, determined by the Lender in accordance with its customary procedures,
at which dollar deposits are offered to major banks in the London interbank
market, adjusted by the reserve percentage prescribed by governmental
authorities as determined by the Lender. The LIBOR Rate shall be available for
interest periods of one, two, or three months (at the Borrower's option).
 
"LIBOR Rate Margin" shall mean 7.00 percentage points.
 
"Match Period" shall mean the ten day period commencing on the date of receipt
by the Lender of written notice from the Company that it has received a bona
fide offer, on terms equal to or less favorable than the terms of the Lender's
last offer, from a third party with respect to the Rogers Refinancing, that it
desires to accept.
 
"Orix Note" shall mean the promissory note payable by the Company to Orix in
connection with the purchase of slot machines for the Colorado Grand Casino.
 
"Permitted Liens" shall mean liens securing each of the ICBH Note, the LHR
Credit Facility and the Orix Note.
 
A - 7

--------------------------------------------------------------------------------


"Right of First Negotiation" shall mean, with respect to the Rogers Refinancing,
that (i) at such time as the Company desires to secure financing in connection
with the Rogers Refinancing, the Company shall submit written notice of its
intent to the Lender; (ii) upon the receipt of such written notice, the Lender
and the Company shall negotiate the terms of the Rogers Refinancing exclusively
and in good faith for the duration of the Exclusive Negotiation Period; (iii)
the Lender will provide the Company with a final written offer regarding the
Rogers Refinancing by no later than the expiration of the Exclusive Negotiation
Period; and (iv) if the parties have not reached an agreement during such
Exclusive Negotiation Period, the Company may conclude a binding agreement with
respect to the Rogers Refinancing with any other third party without further
obligation to the Lender, provided that the Company shall not enter into an
agreement with any third party unless (A) in the good faith judgment of the
Company, the material terms of such agreement, taken as a whole, are more
favorable to the Company than the terms of the Lender's written offer to the
Company or (B) the material terms of such agreement are equal to or less
favorable to the Company than the terms of the Lender's last offer to the
Company and the Company has provided the Lender with written notice of such
third party offer and the exclusive right, during the Match Period, to either
accept or reject the opportunity to finance the Rogers Refinancing on such
terms.
 
"Rogers Refinancing" shall mean that portion of the existing LHR Credit Facility
that has not been extended or refinanced by LHR. The Rogers Refinancing shall
not include any portion of the LHR Credit Facility that is reduced by the
proceeds of an equity offering of securities by the Company.

 
A - 8

--------------------------------------------------------------------------------

